Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                          Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

               DR. CRAIG WRIGHT’S OPPOSITION TO PLAINTIFFS’
       MOTION FOR RECONSIDERATION OF CERTAIN DISCOVERY REQUESTS1




  1
    Dr. Wright is not filing this motion under seal because it does not contain confidential
  information under the stipulated confidentiality order. In doing so, Dr. Wright does not waive the
  right to argue that the information contained in plaintiffs’ motion [D.E. 392] is confidential and
  that it should continue to be sealed in its entirety.
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 2 of 10



                                          INTRODUCTION

         The Court should deny plaintiffs’ motion for reconsideration [D.E. 392] (the “Motion”).

  The Motion does not meet the legal standard for reconsideration, the Court didn’t deny plaintiffs’

  discovery requests because the deemed facts had limited the scope of the trial, and the discovery

  requests remain cumulative and not proportionate to the needs of the case.

         Plaintiffs initially told the Court that because of Judge Bloom’s order overturning the

  deemed facts it would be moving for reconsideration of Judge Reinhart’s previous discovery

  rulings. D.E. 377 at 7. According to plaintiffs, when Judge Reinhart denied those discovery

  requests, the Judge “weighed that balance based on the posture of the case at the time (i.e. key

  facts deemed admitted and many affirmative defenses stricken).” Id. Thus, plaintiffs argued it was

  necessary to revisit the discovery requests that Judge Reinhart had previously denied.

         But Judge Reinhart denied plaintiffs’ requests because they were cumulative, not

  proportionate to the needs of the case, and of little relevance—not because the deemed facts

  limited the scope of the trial. As Judge Reinhart summarized:

         I’m going to overrule that request, as well. You gotta do what you gotta do, I think at this
         point this is highly tangential to the main issues in this case. Mr. Freedman, understand
         that. You got to look for the needle in a haystack, but I don’t have to give you the
         haystack, and I find this to be a haystack.

  Hrg. Tr. at 35:14-19 (Jan. 9, 2019). One needn’t look any further than the deemed facts to see that

  there is no connection between them and the discovery requests that the Court previously denied.

  The deemed facts established that:

         (1) Dr. Wright and David Kleiman entered into a 50/50 partnership to develop Bitcoin
         intellectual property and to mine bitcoin;
         (2) any Bitcoin-related intellectual property developed by Dr. Wright prior to David
         Kleiman’s death was property of the partnership;
         (3) all bitcoin mined by Dr. Wright prior to David Kleiman’s death (“the partnership’s
         bitcoins”) was property of the partnership when mined; and,



                                                   2
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 3 of 10



         (4) Plaintiffs presently retain an ownership interest in the partnership’s bitcoins, and any
         assets traceable to them.

  D.E. 277 at 28-29. But plaintiffs ask the court to reconsider its orders denying 1) additional

  discovery into the Tulip trusts, 2) additional discovery into the Tulip Trust trustees, 3) additional

  discovery as to sworn statements by Dr. Wright, and 4) production of additional ATO videos.

         Other than the request for the ATO videos, none of those discovery requests are related to

  the deemed facts (or frankly, any of the main issues in the case). In fact, plaintiffs fail to even

  mention the substance of the deemed facts in their Motion. As for the ATO videos, Dr. Wright

  produced all the non-privileged videos six months ago, making this issue moot (but highlighting

  the fact that plaintiffs didn’t bother to review what they had before demanding more).

         Plaintiffs now argue that the Court should reconsider the discovery orders because one

  Tulip Trust document was produced in January of 2020. But that argument is silly because that

  Tulip Trust document was produced before the Court denied the additional discovery into the

  Tulip trusts. Further, recent case developments reduce the importance of discovery into the Tulip

  trusts. The trusts were relevant to determine what bitcoin Dr. Wright mined prior to December 31,

  2013, but Dr. Wright recently produced that list of bitcoin.

         At bottom, Dr. Wright has produced 198,221 documents. Plaintiffs don’t show why those

  documents are insufficient, nor do they show how the discovery requests are relevant to the issues

  that will be tried before the jury. The discovery requests remain cumulative and not proportionate

  to the needs of the case.




                                                     3
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 4 of 10



                                               DISCUSSION

      A. Plaintiffs’ Request Does Not Meet the Standard for Reconsidering a Court’s Order

          Plaintiffs’ request for reconsideration does not meet the applicable legal standard, which,

  unsurprisingly, plaintiffs fail to cite. In this district, there are only three grounds for

  reconsideration:

          (1) An intervening change in controlling law;
          (2) The availability of new evidence; and,
          (3) The need to correct clear error or manifest injustice.

  Instituto de Prevision Militar v. Lehman Bros., Inc., 485 F. Supp. 2d 1340, 1343 (S.D. Fla. 2007)

  (citing Cover v. Wal–Mart Stores, Inc., 148 F.R.D. 294, 295 (M.D.Fla.1993)).

          None of those grounds exist here. The law is the same. There is no new evidence. And

  there was no clear error or manifest injustice. As shown above, there is little connection between

  the discovery requests and the deemed facts, and the Court didn’t deny any of the discovery

  requests because of the deemed facts. For this reason, Judge Bloom’s order overturning the

  deemed facts cannot serve as a basis for reconsideration and the Court should summarily deny

  plaintiffs’ Motion.

      B. Plaintiffs’ Requests are Still Cumulative and Not Proportionate to the Needs of the
         Case

          Even if the Court were to entertain plaintiffs’ Motion, the Court should once again deny

  plaintiffs’ requests RFP 13, 14, 31 and RFP 17-21 (asking for additional documents related to the

  Tulip trustees) because they remain cumulative and not proportionate to the needs of the case.

  Specifically, as for RFP 13, 14, and 31, the Court has already found that:

          [S]o the search terms and the other discovery that I’ve allowed were intended to get the
          plaintiffs significant amount of information as it relates to the creation and operation of the
          Tulip Trust. I’ve granted you substantial discovery as it relates to the Bitcoin, and I think at
          this point to rerun these, at this late date in the discovery process, to rerun just to target Mr.



                                                       4
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 5 of 10



         Mayaka more specifically is not proportional to the needs of the case and is cumulative in
         light of the other evidence that you have. And so I’ll sustain the objection to 13, 14 and 31.

  Hrg. Tr. at 47:21-48:5 (Dec. 18, 2019). The Court then applied the same ruling to RFP 17-21:

         I’m going to hold to my ruling as to the first -- as to the prior request for production. So as
         to request for productions 17 through 21, I’ll sustain the objection as disproportionate and
         cumulative.

  Hrg. Tr. at 48:14-18 (Dec. 18, 2019).

         In their Motion, plaintiffs do not even attempt to argue that the requests aren’t cumulative,

  disproportionate, or that they are missing some crucial piece of evidence. Instead, they simply

  argue (once again) why they think the Tulip trustees are important and relevant (as they did at the

  December 18th hearing). See Motion at 5 (arguing that it now is “clear” to plaintiffs that the Tulip

  Trust trustee “is at the center of Craig’s [supposedly] unlawful scheme….”); Motion at 6 (arguing

  that the individuals listed in the Tulip trusts are “relevant and important to discovery in this

  litigation”). But the trustees’ involvement in the Tulip trusts is nothing new,2 and in any event,

  their involvement doesn’t make the documents not cumulative or proportionate. Dr. Wright has

  already produced 198,221 documents, thousands of which relate to the Tulip trusts and the

  trustees. Plaintiffs have not articulated why they need the additional documents they seek, nor

  have they shown how the documents that Dr. Wright has already produced are insufficient to

  satisfy the needs of the case. There is no reason for the Court to change its ruling.

         Plaintiffs’ insatiable appetite for documents is best demonstrated by their renewed request

  for the 122 ATO video files that the Court previously found were not proportionate to the needs of

  the case. Motion at 6. Plaintiffs maintain that the ATO videos are “the most relevant,” (Motion at




  2
   The trustees were identified many months ago when Dr. Wright produced the Tulip Trust I and II
  documents.


                                                     5
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 6 of 10



  6), but they fail to note that Dr. Wright already produced the vast majority of those videos to

  plaintiffs in July of 2019.3 4 In other words, plaintiffs never even bothered to check if they had the

  122 ATO video files before raising this issue at the January 9, 2020 hearing, and again in their

  Motion. Plaintiffs’ requests clearly are duplicative and cumulative.

         For that reason, the Court should also deny plaintiffs’ request to reconsider its ruling as to

  RFP 37, which the Court also found disproportionate to the needs of the case. Hrg. Tr. at 35:14-19

  (Jan. 9, 2019) (finding the request akin to searching for a needle in a haystack). In that request,

  plaintiffs asked for all sworn statements or signed documents by Dr. Wright that relate to bitcoin,

  trusts, or Satoshi Nakamoto. Once again, plaintiffs fail to address the proportionality of their

  request, and they fail to address why the 198,221 documents that Dr. Wright has already produced

  are insufficient.5 Instead, plaintiffs simply state that there have been “changes to the needs of the




  3
    In fact, at the January 9th hearing, counsel for Dr. Wright noted that they have already produced
  many ATO videos and that it was unclear whether plaintiffs even attempted to analyze if the 122
  videos they were seeking were already produced. Hrg. Tr. 27:23-28:7 (Jan. 9, 2020). In response,
  plaintiffs’ counsel acknowledged that the request could be “duplicative,” but that they “don’t
  know because they don’t have [the videos].” Id. at 28:13-16. That is not accurate. Plaintiffs’ could
  have easily verified whether those 122 videos were previously selected for processing and
  production. On May 20, 2019, counsel for Dr. Wright sent plaintiffs’ counsel an email with a list
  of all of Dr. Wrights’ multimedia files for plaintiffs to choose which files they wanted to be
  processed. See May 20, 2019, email from Z. Markoe to K. Roche, attached as Exhibit A. In that
  same email, counsel for Dr. Wright also provided plaintiffs with a list of the multimedia files that
  counsel for Dr. Wright had already started processing for production. Id. Included in that list was
  the 122 ATO videos (which correspond to rows 3384 through 3505 of the Macbook Pro
  spreadsheet). Id. All plaintiffs had to do was refer to that email. Instead, they copied the content
  from rows 3384 through 3505 of the Macbook Pro spreadsheet (that correspond to the 122 ATO
  videos) and demanded that Dr. Wright produce those videos.
  4
    Except for two videos that were withheld because of privilege, Dr. Wright produced all the
  unique videos on July 22, 2019.
  5
    They also fail to address the deficiencies with their newly proposed search terms. As counsel for
  Dr. Wright stated at the hearing, the search terms’ generic nature was hitting on many irrelevant
  documents. Hrg. Tr. 32:4-12 (Jan. 9, 2020).
                                                     6
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 7 of 10



  case since that ruling.” Motion at 7. But, as will be explained below, any changes to the needs of

  the case mandate the production of fewer documents, not more.

     C. The Court Should Not Reconsider its Order Denying Additional Discovery Related to
        the Tulip Trusts

         The Court should once again deny plaintiffs’ request for additional discovery into the Tulip

  trusts and should once again find that Dr. Wright’s deposition is the proper venue for such

  questions. In the Motion, plaintiffs argue that reconsideration is necessary because the additional

  Tulip Trust document was only produced on January 6, 2020, and because plaintiffs have

  rescheduled Dr. Wright’s deposition to mid-March. But those stated reasons don’t merit a

  reconsideration of the Court’s order.

         Starting with the obvious, Dr. Wright produced that Tulip Trust document before the

  hearing where the Court denied plaintiffs’ additional requests related to the Tulip trusts. Thus, the

  supposed “late production” of that trust document cannot logically serve as a basis for

  reconsidering the Court’s order, and, in any event, recent case developments further reduce the

  need for the requested information.

         Dr. Wright recently gained access to the list of bitcoin that he mined prior to December 31,

  2013, and he produced the list on January 14, 2020. As such, plaintiffs now have the list of bitcoin

  that they claim “goes to the heart of [their] case” (D.E. 210 at 2) and they can perform whatever

  tracing or analysis they believe necessary. For that reason, the Tulip trusts now have a minimal

  role (if any) in this proceeding. There no longer is any need to probe the trusts to discover their

  bitcoin holdings—plaintiffs already have that information.

         Realizing this, plaintiffs switch course and now argue that the trusts are relevant because

  they were used to “try and launder and hide bitcoin [that were] stole[n] from Dave” (Motion at 3)

  but they provide absolutely no basis for that bald (and nonsensical) assertion. It’s entirely unclear

                                                    7
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 8 of 10



  how one launders bitcoin, especially when the vast majority of the bitcoin have never moved and

  when plaintiffs have a list of the supposedly stolen, laundered, and hidden bitcoin.

         Further, plaintiffs’ decision to reschedule Dr. Wright’s deposition is not a basis for the

  Court to reconsider its order. The fact remains that any additional questions that plaintiffs have

  regarding the additional Tulip Trust document can be best addressed in the deposition of Dr.

  Wright, which is scheduled to take place in less than a month. There is no need to create additional

  work by preparing sworn statements, gathering even more documents,6 and having counsel log

  additional privileged material.

         Dr. Wright is a foreigner who lives in the U.K. and who has U.S. counsel. To adequately

  prepare a sworn statement, Dr. Wright’s counsel would have to travel to the U.K. and meet with

  Dr. Wright, which is an expensive and time-consuming process. Plaintiffs’ questions as to the

  timing of the production of the additional Tulip Trust document can be resolved by reading the

  trust document. And plaintiffs’ request that Dr. Wright’s counsel reveal what steps they took to

  verify the provenance of the Tulip Trust document clearly intrudes on the work product privilege.

  None of this is necessary, especially considering the reduced importance of the Tulip trusts. Dr.

  Wright’s 12-hour deposition in London is less than a month away. Plaintiffs can ask their

  questions then.




  6
   In the interest of full disclosure, Dr. Wright notes that he has attempted to contact Mr. Mayaka on
  a separate matter but has been unable to reach him for the past two weeks. Additionally, while
  counsel for Dr. Wright have recently been provided with some drafts of the additional Tulip Trust
  document, they are privileged attorney-client communications.
                                                    8
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 9 of 10



                                           CONCLUSION

          For the foregoing reasons, the Court should deny plaintiffs’ Motion. There is no legal

  basis for reconsidering the Court’s previous rulings, and the requested discovery still is cumulative

  and not proportionate to the needs of the case.


                                                    Attorneys for Dr. Craig Wright

                                                    RIVERO MESTRE LLP
                                                    2525 Ponce de Leon Boulevard, Suite 1000
                                                    Miami, Florida 33134
                                                    Telephone: (305) 445-2500
                                                    Fax: (305) 445-2505
                                                    Email: arivero@riveromestre.com
                                                    Email: arolnick@riveromestre.com
                                                    Email: amcgovern@riveromestre.com
                                                    Email: zkass@riveromestre.com
                                                    Email: receptionist@riveromestre.com

                                                    By: s/ Andres Rivero
                                                    ANDRES RIVERO
                                                    Florida Bar No. 613819
                                                    JORGE MESTRE
                                                    Florida Bar No. 88145
                                                    AMANDA MCGOVERN
                                                    Florida Bar No. 964263
                                                    SCHNEUR KASS
                                                    Florida Bar No. 100554
                                                    ZAHARAH MARKOE
                                                    Florida Bar No. 504734

                                   CERTIFICATE OF SERVICE

         I certify that on February 18, 2020, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.




                                                    9
Case 9:18-cv-80176-BB Document 395 Entered on FLSD Docket 02/18/2020 Page 10 of 10



                                                 /s/ Andres Rivero_______
                                                 ANDRES RIVERO
                                                 Florida Bar No. 613819




                                        10
